UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-148346 BLUE EARTH, Inc. (Exact Name of small business issuer as specified in its charter) Nevada 98-0531496 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2298 Horizon Ridge Parkway, Suite 205, Henderson, NV 89052 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number:(702)263-1808 N/A (former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] The registrant has not yet transitioned into this requirement. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes []No [X] As of April 26, 2011 the issuer had 13,457,807 outstanding shares of Common Stock. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 16 2 PART I ITEM 1. FINANCIAL STATEMENTS Blue Earth Inc. and Subsidiary Index to Condensed Consolidated Financial Statements Page Financial Statements Condensed Consolidated Balance Sheets- March 31, 2011 (unaudited)and December31, 2010 (audited) 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Stockholders’ Equity for the three months ended March 31, 2011 and 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2011 and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 3 BLUE EARTH, INC. AND SUBSIDIARIES (fka Genesis Fluid Solutions Holdings, Inc.) Condensed Consolidated Balance Sheets ASSETS March 31, December 31, (unaudited) (audited) CURRENT ASSETS Cash $ $ Accounts receivable, net - Inventory, net - Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Deposits Distributorship, net - Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY CURRENT LIABILITIES Warrant derivative liability $ $ Current portion of notes payable - Accounts payable and accrued expenses Total Current Liabilities LONG TERM LIABILITIES Long term portion of notes payable - Total Liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Preferred stock; 25,000,000 shares authorized at $0.001 par value, zero shares issued and outstanding - - Common stock; 100,000,000 shares authorized at $0.001 par value, 13,457,807 and 11,855,232 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 BLUE EARTH, INC. AND SUBSIDIARIES (fka Genesis Fluid Solutions Holdings, Inc.) Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, March 31, REVENUES $ $
